Exhibit 10.6

CITRIX SYSTEMS, INC.

2005 EMPLOYEE STOCK PURCHASE PLAN

Article 1—Purpose.

This 2005 Employee Stock Purchase Plan (the “Plan”) is effective as of March 24,
2005, subject to stockholder approval, and is intended to encourage stock
ownership by all eligible employees of Citrix Systems, Inc. (the “Company”), a
Delaware corporation, and its participating subsidiaries (as defined in Article
17) so that they may share in the growth of the Company by acquiring or
increasing their proprietary interest in the Company. The Plan is designed to
encourage eligible employees to remain in the employ of the Company and its
participating subsidiaries. The Plan is intended to constitute an “employee
stock purchase plan” within the meaning of Section 423(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).

Article 2—Administration of the Plan.

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”). For any period during which no such
committee is in existence, “Committee” shall mean the Board and all authority
and responsibility assigned to the Committee under the Plan shall be exercised,
if at all, by the Board of Directors.

The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final, unless otherwise
determined by the Board of Directors. The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best,
provided that any such rules and regulations shall be applied on a uniform basis
to all employees under the Plan. No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.

Article 3—Eligible Employees.

All employees of the Company or any of its participating subsidiaries whose
customary employment is more than twenty (20) hours per week and for more than
five (5) months in any calendar year shall be eligible to receive options under
the Plan to purchase common stock of the Company, and all eligible employees
shall have the same rights and privileges hereunder. Persons who are eligible
employees on the first business day of any Payment Period (as defined in Article
5) shall receive their options as of such day. Persons who become eligible
employees after any date on which options are granted under the Plan shall be
granted options on the first day of the next succeeding Payment Period on which
options are granted to eligible employees under the Plan. Directors who are not
employees of the Company shall not be eligible to receive options under this
Plan. In no event, however, may an employee be granted an option if such
employee, immediately after the option was granted, would be treated as owning
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any parent corporation or
subsidiary corporation, as the terms “parent corporation” and “subsidiary
corporation” are defined in Section 424(e) and (f) of the Code. For purposes of
determining stock ownership under this paragraph, the rules of Section 424(d) of
the Code shall apply, and stock which the employee may purchase under
outstanding options shall be treated as stock owned by the employee.

Article 4—Stock Subject to the Plan.

The stock subject to the options under the Plan shall be shares of the Company’s
authorized but unissued common stock, par value $0.001 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company, including shares
purchased in the open market. The aggregate number of shares which may be issued
pursuant to the Plan is 10,000,000, subject to adjustment as provided in Article
12. If any option granted under the Plan shall expire or terminate for any
reason without having been exercised in full or shall cease for any reason to be
exercisable in whole or in part, the unpurchased shares subject thereto shall
again be available under the Plan.



--------------------------------------------------------------------------------

Article 5—Payment Period and Stock Options.

The payment periods during which payroll deductions will be accumulated under
the Plan shall consist of periods commencing on July 16 and January 16 and
ending on February 1 and August 1 of each calendar year, respectively (each, a
“Payment Period” and collectively, the “Payment Periods”); the initial Payment
Period shall commence on July 16, 2005, and end on February 1, 2006.

Twice each year, on the first business day of each Payment Period, the Company
will grant to each eligible employee who is then a participant in the Plan an
option to purchase on the last day of such Payment Period, at the Option Price
hereinafter provided for, a maximum of 12,000 shares, on condition that such
employee remains eligible to participate in the Plan throughout the remainder of
such Payment Period. The participant shall be entitled to exercise the option so
granted only to the extent of the participant’s accumulated payroll deductions
on the 15th day of the month immediately preceding the last day of a Payment
Period (each, a “Payroll Cut-off Date”). Any payroll deductions accumulated
between a Payroll Cut-off Date and the end of the Payment Period to which such
Payroll Cut-off Date applies shall be applied to the Payment Period that
commenced immediately after such Payroll Cut-off Date. If a participant’s
accumulated payroll deductions on a Payroll Cut-off Date would enable a
participant to purchase more than 12,000 shares except for the 12,000 share
limitation, the excess of the amount of the accumulated payroll deductions over
the aggregate purchase price of the 12,000 shares shall be promptly refunded to
such participant by the Company, without interest. The “Option Price” per share
for each Payment Period shall be 85% of the fair market value of the Common
Stock on the last business day of the Payment Period, rounded up to the nearest
whole cent. The foregoing limitation on the number of shares subject to option
and the Option Price shall be subject to adjustment as provided in Article 12.

For purposes of the Plan, “fair market value of the Common Stock” on any
business day shall mean (i) the average (on that date) of the high and low
prices of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price (on that
date) of the Common Stock on the Nasdaq Stock Market, if the Common Stock is not
then traded on a national securities exchange; or (iii) the average of the
closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on the Nasdaq Stock Market; or (iv) if the Common Stock is not publicly
traded, the fair market value of the Common Stock as determined by the Committee
after taking into consideration all factors which it deems appropriate,
including, without limitation, recent sale and offer prices of the Common Stock
in private transactions negotiated at arm’s length.

For purposes of the Plan, the term “business day” means a day on which there is
trading on the Nasdaq Stock Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph.

No employee shall be granted an option that permits the employee’s right to
purchase stock under the Plan, and under all other Section 423(b) employee stock
purchase plans of the Company and any parent or subsidiary corporations, to
accrue at a rate that exceeds $25,000 of fair market value of such stock
(determined on the date or dates that options on such stock were granted) for
each calendar year in which such option is outstanding at any time. The purpose
of the limitation in the preceding sentence is to comply with Section 423(b)(8)
of the Code. If the participant’s accumulated payroll deductions on the last day
of the Payment Period with respect to such Payment Period would otherwise enable
the participant to purchase Common Stock in excess of the Section 423(b)(8)
limitation described in this paragraph, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the shares
actually purchased shall be promptly refunded to the participant by the Company,
without interest.

 

2



--------------------------------------------------------------------------------

Article 6—Exercise of Option.

Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as the
participant’s accumulated payroll deductions on the applicable Payroll Cut-off
Date will purchase at the Option Price, subject to the 12,000 share limit of the
option and the Section 423(b)(8) limitation described in Article 5. If the
individual is not a participant on the last day of a Payment Period, then he or
she shall not be entitled to exercise his or her option. Only full shares of
Common Stock may be purchased under the Plan. With respect to any Payment
Period, unused payroll deductions remaining in a participant’s account by reason
of the inability to purchase a fractional share shall be applied to the most
recently commenced Payment Period.

Article 7—Authorization for Entering the Plan.

An employee may elect to enter the Plan by either (a) completing and delivering
an electronic enrollment form in a format acceptable to the Company, or
(b) completing, signing and delivering to the Company a written authorization,
in either case:

A. Stating the percentage to be deducted regularly from the employee’s pay;

B. Authorizing the purchase of stock for the employee in each Payment Period in
accordance with the terms of the Plan; and

C. Specifying the exact name or names in which stock purchased for the employee
is to be issued as provided under Article 11 hereof.

Such enrollment or authorization must be received by the Company at least ten
(10) business days before the first day of the next succeeding Payment Period
and shall take effect only if the employee is an eligible employee on the first
business day of such Payment Period.

Unless a participant files a new enrollment or authorization or withdraws from
the Plan, the deductions and purchases under the enrollment or authorization the
participant has on file under the Plan will continue from one Payment Period to
succeeding Payment Periods as long as the Plan remains in effect.

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay. No interest will be paid on these amounts.

Article 8—Maximum Amount of Payroll Deductions.

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than one percent (1%) but not more than ten percent
(10%) of the employee’s total compensation, including base pay or salary and any
overtime, bonuses or commissions.

Article 9—Change in Payroll Deductions.

Deductions may not be increased or decreased between the commencement of a
Payment Period and the Payroll Cut-off Date applicable to such Payment Period.
However, a participant may withdraw in full from the Plan at any time, except,
with respect to withdrawal from a Payment Period, on the last day of such
Payment Period.

Article 10—Withdrawal from the Plan.

An employee may withdraw from the Plan (in whole but not in part) at any time,
except, with respect to withdrawal from a Payment Period, on the last day of
such Payment Period, by delivering a withdrawal notice to the Company, in which
case the Company will promptly refund the entire balance of the employee’s
deductions not previously used to purchase stock under the Plan.

 

3



--------------------------------------------------------------------------------

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization at least ten (10) business days before the first day of the next
Payment Period in which he or she wishes to participate. The employee’s re-entry
into the Plan becomes effective at the beginning of such Payment Period,
provided that he or she is an eligible employee on the first business day of
such Payment Period.

Article 11—Issuance of Stock.

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent.

Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.

Article 12—Adjustments.

Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:

A. In the event that the shares of Common Stock shall be subdivided or combined
into a greater or smaller number of shares or if, upon a reorganization,
split-up, liquidation, recapitalization or the like of the Company, the shares
of Common Stock shall be exchanged for other securities of the Company, each
participant shall be entitled, subject to the conditions herein stated, to
purchase such number of shares of Common Stock or amount of other securities of
the Company as were exchangeable for the number of shares of Common Stock that
such participant would have been entitled to purchase except for such action,
and appropriate adjustments shall be made in the purchase price per share to
reflect such subdivision, combination or exchange; and

B. In the event the Company shall issue any of its shares as a stock dividend
upon or with respect to the shares of stock of the class which shall at the time
be subject to option hereunder, each participant upon exercising such an option
shall be entitled to receive (for the purchase price paid upon such exercise)
the shares as to which the participant is exercising his or her option and, in
addition thereto (at no additional cost), such number of shares of the class or
classes in which such stock dividend or dividends were declared or paid, and
such amount of cash in lieu of fractional shares, as is equal to the number of
shares thereof and the amount of cash in lieu of fractional shares,
respectively, which the participant would have received if the participant had
been the holder of the shares as to which the participant is exercising his or
her option at all times between the date of the granting of such option and the
date of its exercise.

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to options that
have been or may be granted under the Plan and the limitations set forth in the
second paragraph of Article 5 shall also be appropriately adjusted to reflect
the events specified in paragraphs A. and B. above. Notwithstanding the
foregoing, any adjustments made pursuant to paragraphs A. or B. shall be made
only after the Committee, based on advice of counsel for the Company, determines
whether such adjustments would constitute a “modification” (as that term is
defined in Section 424 of the Code). If the Committee determines that such
adjustments would constitute a modification, it may refrain from making such
adjustments.

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Committee shall, with respect to options then
outstanding under the Plan, either (i) make appropriate provision for the
exchange of such options on an equitable basis for the consideration payable
with respect to the outstanding shares of the Company’s Common Stock in
connection with the Acquisition, or (ii) terminate all outstanding options in
exchange for a cash payment equal to 85% of the fair market value of the Common
Stock on the last business day prior to the date of the Acquisition).

 

4



--------------------------------------------------------------------------------

The Committee shall determine the adjustments to be made under this Article 12,
and its determination shall be conclusive.

Article 13—No Transfer or Assignment of Employee’s Rights.

An employee’s rights under the Plan are the employee’s alone and may not be
transferred or assigned to, or availed of by, any other person other than by
will or the laws of descent and distribution. Any option granted under the Plan
to an employee may be exercised, during the employee’s lifetime, only by the
employee.

Article 14—Termination of Employee’s Rights.

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan. Notwithstanding
the foregoing, eligible employment shall be treated as continuing intact while a
participant is on military leave, sick leave or other bona fide leave of
absence, for up to 90 days, or for so long as the participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than 90
days.

If a participant’s payroll deductions are interrupted by any legal process, a
withdrawal notice will be considered as having been received from the
participant on the day the interruption occurs.

Article 15—Termination and Amendments to Plan.

Unless terminated sooner as provided below, the Plan shall terminate on
March 24, 2015. The Plan may be terminated at any time by the Company’s Board of
Directors but such termination shall not affect options then outstanding under
the Plan, provided, that the Plan or a Payment Period may be terminated by the
Board on the last business day of such Payment Period or by the Board’s setting
a new end date for such Payment Period with respect to a Payment Period then in
progress if the Board determines that termination of the Plan and/or the Payment
Period is in the best interests of the Company and its stockholders or if
continuation of the Plan and/or the Payment Period would cause the Company to
incur adverse accounting charges as a result of the Plan. It will terminate in
any case when all or substantially all of the unissued shares of stock reserved
for the purposes of the Plan have been purchased. If at any time shares of stock
reserved for the purpose of the Plan remain available for purchase but not in
sufficient number to satisfy all then unfilled purchase requirements, the
available shares shall be apportioned among participants in proportion to the
amount of payroll deductions accumulated on behalf of each participant that
would otherwise be used to purchase stock, and the Plan shall terminate. Upon
such termination or any other termination of the Plan, all payroll deductions
not used to purchase stock will be refunded, without interest.

The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the stockholders of the
Company, no amendment may (i) materially increase the number of shares that may
be issued under the Plan; (ii) change the class of employees eligible to receive
options under the Plan, if such action would be treated as the adoption of a new
plan for purposes of Section 423(b) of the Code; or (iii) cause Rule 16b-3 under
the Securities Exchange Act of 1934 to become inapplicable to the Plan.
Notwithstanding the foregoing, nothing herein shall restrict the Committee or
the Board of Directors from amending the Plan to implement a “look-back” period
for purposes of calculating any option price to the maximum extent permitted by
Section 423(b) of the Code.

Article 16—Limits on Sale of Stock Purchased under the Plan.

The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any policies of the Company, applicable federal or state
securities laws and subject to any restrictions imposed under Article 21 to
ensure that tax withholding obligations are satisfied. THE EMPLOYEE ASSUMES THE
RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

5



--------------------------------------------------------------------------------

Article 17—Participating Subsidiaries.

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan. The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.

Article 18—Optionees Not Stockholders.

Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.

Article 19—Application of Funds.

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.

Article 20—Notice to Company of Disqualifying Disposition.

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired. Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws. Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.

Article 21—Withholding of Additional Income Taxes.

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant.
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under Article 7
will be used to purchase Common Stock. However, if amounts sufficient to satisfy
applicable tax withholding obligations have not been withheld from compensation
otherwise payable to any participant, then, notwithstanding any other provision
of the Plan, the Company may withhold such taxes from the participant’s
accumulated payroll deductions and apply the net amount to the purchase of
Common Stock, unless the participant pays to the Company, prior to the exercise
date, an amount sufficient to satisfy such withholding obligations. Each
participant further acknowledges that the Company and its participating
subsidiaries may be required to withhold taxes in connection with the
disposition of stock acquired under the Plan and agrees that the Company or any
participating subsidiary may take whatever action it considers appropriate to
satisfy such withholding requirements, including deducting from compensation
otherwise payable to such participant an amount sufficient to satisfy such
withholding requirements or conditioning any disposition of Common Stock by the
participant upon the payment to the Company or such subsidiary of an amount
sufficient to satisfy such withholding requirements.

 

6



--------------------------------------------------------------------------------

Article 22—Governmental Regulations.

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan. For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

Article 23—Governing Law.

The validity and construction of the Plan shall be governed by the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof.

 

7